FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                  January 22, 2010
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court
                                 TENTH CIRCUIT



 TRIGINAL D. JACKSON,

               Plaintiff - Appellant,                     No. 09-2159
          v.                                            (D. New Mexico)
 WALGREENS CORP.; MS. FALLAS;                  (D.C. No. 09-CV-00286-BB-DJS)
 3 CLERKS; 3 MANAGERS,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before HARTZ, SEYMOUR, and ANDERSON, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Triginal Jackson, pro se, seeks leave to proceed in forma pauperis to appeal

the district court’s dismissal, for failure to state a claim on which relief can be


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
granted, of his civil rights complaint against Walgreens Corp., 1 and various of its

employees. Mr. Jackson filed his complaint on a form for 42 U.S.C. § 1983

actions, but his allegations also assert claims of discrimination.

      According to the complaint, employees at two out of three Walgreens stores

that Mr. Jackson visited in New Mexico refused to sell him alcohol due to what

they considered to be an unacceptable form of identification issued in Utah. No

other basis for the refusal is articulated.

      The district court dismissed the complaint under 28 U.S.C.

§ 1915(e)(2)(B)(ii) because, for § 1983 purposes, the defendants were not state

actors, and, to the extent that the complaint invokes statutes prohibiting

discrimination, there is no federal law preventing a private business from refusing

to sell alcohol under these circumstances.

      Applying the usual liberal standard to our reading of the complaint, and de

novo review of the district court’s decision, see Kay v. Bemis, 500 F.3d 1214,

1217-18 (10th Cir. 2007), we agree with the district court. Accordingly, for

substantially the reasons stated in the district court’s Opinion dated April 8, 2009,




      1
          The official name appears to be Walgreen Co.

                                              2
and Orders dated April 15, 2009, and August 20, 2009, we deny leave for

Mr. Jackson to proceed ifp, and dismiss this appeal for failure to state a claim

upon which relief can be granted.



                                              ENTERED FOR THE COURT


                                              Stephen H. Anderson
                                              Circuit Judge




                                          3